Title: To Thomas Jefferson from James Monroe, 15 September 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Highland
Sepr 15th 1823
Can you give me any information respecting the boundaries, of your small tract of land, between mr Alexanders & mine, to enable me to ascertain its brasing, on the lower end, of that portion of mine, belonging to the Blenheim tract, & of the other tracts, which I purchased, of Henderson & Anthony Watkins. This knowledge will be material, in case, I should survey my land, while I am in the county. I will be thankful also for information, by what rule, I may ascertain the precise boundaries, of mr Alexanders land, which bears on mine, in the mountain.My health is better than when I arrivd, but still it is delicate—the weather has also been bad. I should nevertheless have been with you, had I not been prevented, by motives of delicacy, regarding the office which I hold, deeming it proper, to avoid meeting, at this time, and especially at your house, the respectable individual expected there, lest it might be considered, & treated, by the Editors of News papers, & in consequence by the public, as an affair arrang’d in reference to a particular object, whereby we should be compromitted improperly. I mention this to you in confidence hoping that you will approve my motive.very respectfully & sincerely your friendJames MonroePS should I survey my land I shall want a copy of the Blenheim patent. where can I obtain it? It will be material only in reference to the boundaries referrd to, & the lower, or Eastern line, of that tract.I send, in a , a small natural curiosity from Dr Wallace, a flying fish, which I promised to deliver.